Citation Nr: 0707580	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004, the Board remanded the veteran's claim so that 
the agency of original jurisdiction could make attempts to 
verify the veteran's claimed stressors.  The veteran has 
alleged that while stationed at Landstuhl Air Force Base, now 
known as Ramstein Air Force Base, he undertook duties outside 
of his military occupational specialty on a volunteer basis.  
Specifically, he reported that in the "summer of 1957," he 
refueled the jet of a pilot with the 115th Fighter Squadron, 
which, just after takeoff and within sight of the veteran, 
crashed, resulting in an explosion and the death of the 
pilot.  In addition, he reported that in 1956 or 1957, while 
still stationed at Landstuhl, he accompanied a fellow 
serviceman on crash alert duty along the flight line, 
whereupon he witnessed the aftermath of two plane crashes, 
the first at a farmhouse, and the second at a hotel.  He was 
not able to give more specific details as to when this second 
incident happened.

In May 2005, the Appeals Management Center (AMC) requested 
verification of these stressors from what was at the time 
named Center for Unit Records Research, or CURR, supplying 
the pertinent details.  This organization has since been 
renamed U.S. Army and Joint Services Records Research Center 
(JSRRC).  Unfortunately, JSRRC's August 2006 response 
references the historical reports submitted by the 86th 
Maintenance Squadron's higher headquarters for the year 1967, 
rather than 1957.  As the veteran has provided sufficient 
details for one stressor, and because that stressor has not 
yet been properly researched, remand is necessary.   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact U.S. Army and Joint Services 
Records Research Center (JSRRC) in an attempt 
to verify the veteran's stressor.  
Specifically, he alleges that sometime in June, 
July, or August of 1957, while stationed with 
the 86th Maintenance Squadron at Landstuhl AFB 
(now Ramstein AFB), he refueled a jet from the 
115th Fighter Squadron that, just after takeoff 
and within sight of the runway, crashed, 
resulting in an explosion and the death of the 
pilot.  If the event cannot be verified, it 
should be so stated and documented in the file.

2.  If the stressor is corroborated, schedule 
the veteran for a VA examination by a 
psychiatrist in order to determine the nature 
and severity of any psychiatric illness, to 
include post-traumatic stress disorder.  The 
claims file should be made available to the 
examiner in conjunction with the examination.  
All appropriate tests are to be conducted.  The 
RO should inform the examiner that only a 
stressor which has been verified may be used as 
a basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be established by 
the record was sufficient to produce post-
traumatic stress disorder, and whether there is 
a link between the current symptomatology and 
the in-service stressors found to be 
established by the record.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




